                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    GRACE M. DERR, et al.,                       No. 4:19-CV-00215

                 Plaintiffs,                     (Judge Brann)

         v.                                      (Magistrate Judge Arbuckle)

    NORTHUMBERLAND COUNTY
    CHILDREN AND YOUTH
    SERVICES, et al.,

                 Defendants.

                                     ORDER

                                NOVEMBER 20, 2019

        Grace M. Derr, William J. Derr, and Stephen A. Derr filed this civil rights

complaint alleging that several individuals and entities violated their rights.1 On

October 23, 2019, Magistrate Judge William I. Arbuckle issued two Reports and

Recommendations recommending that this Court deem unopposed two motions to

dismiss or, alternatively, dismiss the complaint with prejudice for failure to

prosecute.2 No timely objections were filed to these Reports and Recommendations.




1
     Doc. 3.
2
     Docs. 31, 32.
       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.3 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.4 Upon review

of the record, the Court finds no clear error in Magistrate Judge Arbuckle’s

conclusion that the relevant factors set forth in Poulis v. State Farm Fire & Cas. Co.5

militate in favor of dismissing the complaint for failure to prosecute. Consequently,

IT IS HEREBY ORDERED that:

       1.      Magistrate Judge William I. Arbuckle’s Reports and Recommendations

               (Docs. 31, 32) are ADOPTED;

       2.      Defendants’ motions to dismiss (Docs. 21, 23) are DENIED as moot;

       3.      Plaintiffs’ complaint (Doc. 3) is DISMISSED with prejudice; and

       4.      The Clerk of Court is directed to CLOSE this case.



                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge

3
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
5
    747 F.2d 863, 868 (3d Cir. 1984).
                                               2
